ORDER

PER CURIAM.
Appellant, Charles McBride, filed a Rule 24.035 motion to vacate his plea of guilty to one count of possession of a controlled substance and one count of forgery. He asserted that his plea attorney rendered ineffective assistance of counsel by failing to get complete discovery before advising Appellant to plead guilty. The motion court denied Appellant’s motion, finding that Appellant failed to show that further discovery would have produced information that would induce him to reject the plea agreement.
Having carefully considered the contentions on appeal, we conclude the judgment should be affirmed. A published opinion would lack precedential value. A memorandum as to the reasons for our decision has been furnished to the parties. Rule
Judgment affirmed. Rule 84.16(b).